Citation Nr: 9914114	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-18 255 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the application for waiver of recovery of an 
overpayment of compensation benefits in the amount of $8,222 
was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to March 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 decision by the Committee on 
Waivers and Compromises (COWC) at the Department of Veterans 
Affairs (VA) Debt Management Center in St. Paul, Minnesota, 
which denied the veteran's request for a waiver of an 
overpayment as the veteran's request for waiver was not 
timely.

In an April 1993 letter, the veteran was notified of the 
reduction of his combined evaluation for service-connected 
disabilities from 30 percent to 10 percent effective December 
1, 1989, as upheld by a decision of the Board in January 
1991.  In an August 1995 statement, the veteran raised the 
issue of creation of the overpayment.  In September 1997, the 
Board REMANDED this issue to the servicing Regional Office 
(RO) in St. Petersburg, Florida for adjudication of the issue 
of creation.  The RO issued a statement of the case in 
November 1998, finding that the creation of the overpayment 
was proper.  It appears that the factual history and the 
regulations provided by the RO are incorrect.


REMAND

The rating action in this case was dated in 1989, the RO in 
the 1998 statement of the case addresses regulations that 
were not in existence in 1989.  The RO referenced proposed 
and final rating decisions.  The RO did not identify the date 
of the final rating decision.  The record reflects a failure 
to explain why the 1989 rating decision was not implemented 
until 1993.  See Wilson v. West, 11 Vet. App. 383 (1998). 

As additional action is required, the case is remanded for 
the following:

1.   The RO shall prepare a document that 
accurately reflects the regulations and 
the history of the case, including an 
explanation regarding why the 1989 
determination was implemented in 1993.  
In particular, the RO must reference the 
proposed and final rating actions that 
were noted in the 1998 statement of the 
case.  (If it is implied that a Board 
decision is a rating decision, that is 
legally incorrect.)  If the reported 
proposed and final rating decision 
documents do not exist, the RO should 
note that the SOC contained incorrect 
information.  If there was error on the 
part of the VA in the failure to 
implement the 1989 rating decision, that 
should be identified.  If there was no 
error in the time lag between 1989 and 
1993, that should be explained.  The 
document should note the regulations that 
existed in 1989.  

2.  Any action of the RO must take into 
account Wilson v. West, 11 Vet. App. 383 
(1998).

Following completion of this action, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals




